          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   RUSSELL S. GRANT,                                    Case No. 1:20-cv-00908-EPG (PC)
12                  Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
13         v.                                             RECOMMENDING THAT THIS ACTION
                                                          PROCEED ON PLAINTIFF’S CLAIM
14   BORGES, et al.,                                      AGAINST DEFENDANT RIOS FOR
                                                          EXCESSIVE FORCE IN VIOLATION OF
15                  Defendants.                           THE EIGHTH AMENDMENT; THAT ALL
16                                                        OTHER CLAIMS AGAINST DEFENDANT
                                                          RIOS BE DISMISSED; THAT THE
17                                                        REMAINDER OF PLAINTIFF’S CLAIMS
                                                          BE SEVERED AND TRANSFERRED TO
18
                                                          THE CENTRAL DISTRICT OF
19                                                        CALIFORNIA; AND THAT PLAINTIFF’S
                                                          MOTION FOR A TEMPORARY
20                                                        RESTRAINING ORDER AND A
                                                          PRELIMINARY INJUNCTION BE DENIED
21
22                                                        (ECF NOS. 1 & 3)

23                                                        OBJECTIONS, IF ANY, DUE WITHIN
                                                          TWENTY-ONE (21) DAYS
24
                                                          ORDER DIRECTING CLERK TO ASSIGN
25                                                        DISTRICT JUDGE
26          Russell Grant (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
27   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
28   commencing this action on June 30, 2020. (ECF No. 1). On that same day, Plaintiff filed a

                                                      1
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 2 of 13



 1   motion for a preliminary injunction and a temporary restraining order. (ECF Nos. 2 & 3).
 2          The Court has reviewed the complaint and finds that the following claim should
 3   proceed passed the screening stage: Plaintiff’s claim against defendant Rios for excessive force
 4   in violation of the Eighth Amendment. Accordingly, the Court will recommend that this case
 5   proceed on Plaintiff’s claim against defendant Rios for excessive force in violation of the
 6   Eighth Amendment and that all of Plaintiff’s other claims against defendant Rios be dismissed.
 7          As there appears to be no connection between Plaintiff’s excessive force claim against
 8   defendant Rios and Plaintiff’s other claims, and as the remaining incidents occurred in the
 9   Central District of California, the Court will also recommend that the remainder of Plaintiff’s
10   claims be severed and transferred to the United States District Court for the Central District of
11   California.
12          Finally, the Court will recommend that Plaintiff’s motion for a preliminary injunction
13   and a temporary restraining order be denied, without prejudice.
14          Plaintiff has twenty-one days from the date of service of these findings and
15   recommendations to file his objections.
16          I.      SCREENING REQUIREMENT
17          The Court is required to screen complaints brought by prisoners seeking relief against a
18   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
19   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
20   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
21   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
22   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 11), the Court may
23   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
24   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
25   determines that the action or appeal fails to state a claim upon which relief may be granted.”
26   28 U.S.C. § 1915(e)(2)(B)(ii).
27          A complaint is required to contain “a short and plain statement of the claim showing
28   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are

                                                       2
            Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 3 of 13



 1   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 3   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
 4   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
 5   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
 6   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
 7   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
 8   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a
 9   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
10            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
11   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
12   pro se complaints should continue to be liberally construed after Iqbal).
13            II.      SUMMARY OF PLAINTIFF’S COMPLAINT
14            The incidents alleged in Plaintiff’s complaint occurred at two different institutions:
15   California Institution for Men and California Substance Abuse Treatment Facility.1 Only one
16   of those institutions, California Substance Abuse Treatment Facility (“SATF”), is located in the
17   Eastern District of California.
18            The allegations regarding the incident that occurred at SATF are as follows.
19            Plaintiff arrived at SATF on December 3, 2019.
20            On December 6, 2019, while Plaintiff was housed in Administrative Segregation,
21   defendant Rios conspired jointly with other defendants, with a “meeting of the mind” to take
22   “concerted actions” directly against Plaintiff for the purpose of intimidating and threatening
23   him.
24            Defendant Rios was at Plaintiff’s cell during shower time. Defendant Rios placed
25   handcuffs on Plaintiff’s wrist and made sure they were extremely tight so that they were
26   pinching Plaintiff’s skin and cutting off circulation in his wrist.
27
              1
28              Plaintiff alleges that some of the defendants worked at California Rehabilitation Center, but all the
     incidents alleged in the complaint appear to have occurred at these two institutions.

                                                               3
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 4 of 13



 1           Once Plaintiff was out of his cell, defendant Rios grabbed Plaintiff’s arm in a rough
 2   manner while he began to escort Plaintiff. Plaintiff asked defendant Rios if he could loosen his
 3   grip and the cuffs. Defendant Rios said, “Shut up, what do you want to do? You think that you
 4   got away from your problems at Chino when you transferred here?” Plaintiff remained silent
 5   while defendant Rios continued to grip Plaintiff’s arm very tightly. Defendant Rios then
 6   grabbed Plaintiff’s neck and guided his body toward a wall “very hard.” Defendant Rios then
 7   said, “Who are you gonna tell, your [sic] in my house. You hear me?” Plaintiff mumbled
 8   “Yes” as he felt pain from his face from being pushed against the wall. Plaintiff was then
 9   escorted to the shower while other officers stood by and watched what defendant Rios had done
10   to Plaintiff.
11           The act performed by defendant Rios “could not be conspired between other defendants
12   of CRC, CIM, SCATF [sic], without an agreement.”
13           III.    ANALYSIS OF PLAINTIFF’S COMPLAINT
14                   A. Conspiracy
15           To state a claim for conspiracy under section 1983, Plaintiff must show the existence of
16   an agreement or meeting of the minds to violate constitutional rights, Avalos v. Baca, 596 F.3d
17   583, 592 (9th Cir. 2010); Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001), and that an
18   “actual deprivation of his constitutional rights resulted from the alleged conspiracy,” Hart v.
19   Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County,
20   Oklahoma, 866 F.2d 1121, 1126 (9th Cir. 1989)). “‘To be liable, each participant in the
21   conspiracy need not know the exact details of the plan, but each participant must at least share
22   the common objective of the conspiracy.’” Franklin, 312 F.3d at 441 (quoting United
23   Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1541 (9th Cir.1989)).
24   Additionally, Plaintiff must show that Defendants “conspired or acted jointly in concert and
25   that some overt act [was] done in furtherance of the conspiracy.” Sykes v. State of California,
26   497 F.2d 197, 200 (9th Cir. 1974). “[M]ore than vague conclusory allegations are required to
27   state a [conspiracy] claim.” Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978).
28           To state a cause of action under 42 U.S.C. § 1985(3), a plaintiff “must allege (1) a

                                                     4
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 5 of 13



 1   conspiracy, (2) to deprive any person or a class of persons of the equal protection of the laws,
 2   or of equal privileges and immunities under the laws, (3) an act by one of the conspirators in
 3   furtherance of the conspiracy, and (4) a personal injury, property damage or a deprivation of
 4   any right or privilege of a citizen of the United States.” Gillespie v. Civiletti, 629 F.2d 637,
 5   641 (9th Cir. 1980) (citing Griffin v. Breckenridge, 403 U.S. 88, 102-103 (1971)). “A claim
 6   under this section must allege facts to support the allegation that defendants conspired together.
 7   A mere allegation of conspiracy without factual specificity is insufficient.” Karim-Panahi v.
 8   Los Angeles Police Dep’t, 839 F.2d 621, 626 (9th Cir. 1988). Additionally, section 1985(3)
 9   only applies where there is “some racial, or perhaps otherwise class-based, invidiously
10   discriminatory animus behind the conspirators’ action.” Griffin, 403 U.S. at 102 (footnote
11   omitted).
12          Plaintiff alleges that all defendants conspired against him to violate his constitutional
13   rights. However, this is a conclusory allegation. There are no factual allegations suggesting
14   that defendant Rios conspired with any other defendants to deprive Plaintiff of his
15   constitutional rights while Plaintiff was housed at California Institution for Men. There are
16   also no factual allegations suggesting that defendant Rios conspired with any other defendants
17   to deprive Plaintiff of his constitutional rights when defendant Rios allegedly used excessive
18   force on Plaintiff at SATF. As mere conclusory allegations are not sufficient to support a
19   conspiracy claim under section 1983 or section 1985, Plaintiff has failed to state a conspiracy
20   claim against defendant Rios.
21                  B. Federal Rules of Civil Procedure 18 and 20
22          A complaint must comply with the requirements of Federal Rules of Civil Procedure 18
23   and 20. Under these rules, a plaintiff may not proceed on a myriad of unrelated claims against
24   different defendants in a single action. Fed. R. Civ. P. 18(a), 20(a)(2). “The controlling
25   principle appears in Fed. R. Civ. P. 18(a): ‘A party asserting a claim to relief as an original
26   claim, counterclaim, cross-claim, or third party claim, may join, either as independent or as
27   alternate claims, as many claims, legal, equitable, or maritime, as the party has against an
28   opposing party.’ Thus multiple claims against a single party are fine, but Claim A against

                                                      5
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 6 of 13



 1   Defendant 1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
 2   claims against different defendants belong in different suits, not only to prevent the sort of
 3   morass [a multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners
 4   pay the required filing fees-for the Prison Litigation Reform Act limits to 3 the number of
 5   frivolous suits or appeals that any prisoner may file without prepayment of the required fees.
 6   28 U.S.C. § 1915(g).” K’napp v. California Dept. of Corrections, 2013 WL 5817765, at *2
 7   (E.D. Cal., Oct. 29, 2013), aff'd sub nom. K’napp v. California Dept. of Corrections &
 8   Rehabilitation, 599 Fed. Appx. 791 (9th Cir. 2015) (alterations in original) (quoting George v.
 9   Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Fed. R. Civ. P. 20(a)(2) (“Persons … may be
10   joined in one action as defendants if: (A) any right to relief is asserted against them jointly,
11   severally, or in the alternative with respect to or arising out of the same transaction, occurrence,
12   or series of transactions or occurrences; and (B) any question of law or fact common to all
13   defendants will arise in the action.”).
14          As Plaintiff has failed to state a conspiracy claim against defendant Rios, Plaintiff’s
15   claims against defendant Rios are unrelated to the remainder of the claims in this case, which
16   appear to have arisen from incidents occurring at California Institution for Men. Accordingly,
17   Plaintiff cannot proceed on the unrelated claims in this case.
18          Federal Rules of Civil Procedure 21 provides that, “[o]n motion or on its own, the court
19   may at any time, on just terms, add or drop a party. The court may also sever any claim against
20   a party.” Fed. R. Civ. P. 21. Courts have broad discretion regarding severance. See, e.g.,
21   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th Cir. 2000); Maddox v. County of
22   Sacramento, 2006 WL 3201078, *2 (E.D. Cal. Nov. 6, 2006). As Plaintiff cannot proceed on
23   the unrelated claims in this case, the Court will recommend that the unrelated claims be
24   severed.
25          As the unrelated claims arose in the Central District of California, the Court will also
26   recommend that these claims be transferred to the United States District Court for the Central
27   District of California.
28          The federal venue statute requires that a civil action, other than one based on diversity

                                                      6
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 7 of 13



 1   jurisdiction, be brought in: “(1) a judicial district in which any defendant resides, if all
 2   defendants are residents of the State in which the district is located; (2) a judicial district in
 3   which a substantial part of the events or omissions giving rise to the claim occurred, or a
 4   substantial part of property that is the subject of the action is situated; or (3) if there is no
 5   district in which an action may otherwise be brought as provided in this section, any judicial
 6   district in which any defendant is subject to the court's personal jurisdiction with respect to
 7   such action.” 28 U.S.C. § 1391(b). In the interest of justice, a federal court may transfer a
 8   complaint filed in the wrong district to the correct district. 28 U.S.C. § 1406(a). See also
 9   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
10           While it appears likely that defendant Rios resides in the Eastern District, there are no
11   allegations that any other defendant resides in the Eastern District. And, the Court is
12   recommending that the claims based on the incident that occurred in the Eastern District be
13   severed from the other claims because the claims are unrelated. As the unrelated claims appear
14   to have no connection to this district, those claims should have been brought in the United
15   States District Court for the Central District of California, which is where the incidents
16   underlying the unrelated claims occurred. Accordingly, the Court will also recommend that the
17   unrelated claims be transferred to the United States District Court for the Central District of
18   California.
19                   C. Excessive Force in Violation of the Eighth Amendment
20           “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
21   restraints on prison officials, who may not … use excessive physical force against prisoners.”
22   Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[W]henever prison officials stand accused of
23   using excessive physical force in violation of the [Eighth Amendment], the core judicial inquiry
24   is … whether force was applied in a good-faith effort to maintain or restore discipline, or
25   maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
26           When determining whether the force was excessive, the court looks to the “extent of
27   injury suffered by an inmate…, the need for application of force, the relationship between that
28   need and the amount of force used, the threat ‘reasonably perceived by the responsible

                                                        7
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 8 of 13



 1   officials,’ and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503
 2   U.S. at 7 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of
 3   physical force generally do not implicate the Eighth Amendment, significant injury need not be
 4   evident in the context of an excessive force claim, because “[w]hen prison officials maliciously
 5   and sadistically use force to cause harm, contemporary standards of decency always are
 6   violated.” Hudson, 503 U.S. at 9
 7           It is not clear, but it appears that Plaintiff may be attempting to bring an excessive force
 8   claim against defendant Rios. Plaintiff alleges that, when it was time for him to be escorted to
 9   the shower, defendant Rios made sure the handcuffs on Plaintiff “were extremely tight so that
10   they were pinching Plaintiff[’s] skin and cutting off his circulation.” Additionally, defendant
11   Rios pushed Plaintiff toward a wall “very hard,” and Plaintiff could feel pain from his face
12   being pushed against the wall.
13           Liberally construing Plaintiff’s complaint, the Court finds that Plaintiff has sufficiently
14   alleged that defendant Rios used force maliciously and sadistically to cause harm, rather than in
15   a good-faith effort to maintain or restore discipline. Accordingly, Plaintiff’s excessive force
16   claim should proceed passed the screening stage.
17                   D. First Amendment Retaliation
18           There are five basic elements to a First Amendment retaliation claim: “(1) An assertion
19   that a state actor took some adverse action against an inmate (2) because of (3) that prisoner's
20   protected conduct, and that such action (4) chilled the inmate's exercise of his First Amendment
21   rights, and (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v.
22   Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).
23           While prisoners have no freestanding right to a prison grievance process, see Ramirez v.
24   Galaza, 334 F.3d 850, 860 (9th Cir.2003), “a prisoner’s fundamental right of access to the
25   courts hinges on his ability to access the prison grievance system,” Bradley v. Hall, 64 F.3d
26   1276, 1279 (9th Cir.1995), overruled on other grounds by Shaw v. Murphy, 532 U.S. 223, 230
27   n.2 (2001). Because filing administrative grievances and initiating civil litigation are protected
28   activities, it is impermissible for prison officials to retaliate against prisoners for engaging in

                                                       8
          Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 9 of 13



 1   these activities. Rhodes, 408 F.3d at 567.
 2           It is not clear if Plaintiff is attempting to assert a separate retaliation claim against
 3   defendant Rios. To the extent that he is, Plaintiff has failed to state a claim because there are
 4   no allegations suggesting that defendant Rios used excessive force against Plaintiff because
 5   Plaintiff filed grievances and complaints. Thus, Plaintiff has failed to state a retaliation claim
 6   under the Constitution against defendant Rios.
 7           IV.     PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION AND A
 8                   TEMPORARY RESTRAINING ORDER
 9                   A. Plaintiff’s Motion
10           According to the declaration that Plaintiff submitted with the motion (ECF No. 2),
11   Plaintiff has been incarcerated since 2014. He has been housed at SATF since December of
12   2019.
13           Plaintiff alleges that there is nothing mentally wrong with him.
14           While in isolation at California Institution for Men and at SATF, Plaintiff has been
15   subjected to something he calls “No Touch-Torture.” Officers have been doing this to Plaintiff
16   with a sadistic intent, to intimidate and sexually assault Plaintiff to deter him from any future
17   remedies concerning his complaints about a surveillance camera being altered and his
18   complaints about his meals being tampered with by officers.
19           The “No Touch-Torture” is something that is ingested or smoked, which has and is still
20   being used by custody staff on Plaintiff. Once it is ingested into the human body, or even a
21   dog, it gives an illusory ghost image/figure of an individual. It can only work at a certain
22   amount of feet; twenty to thirty feet is Plaintiff’s guess. Also, once the substance is ingested it
23   has a certain timespan before it wears off. While it is wearing off the illusory ghost image
24   begins to hum faintly as a still image. The eyes of the guards that have taken his substance are
25   reddish. The substance “gives an act of deceiving the actually state of mind into believing
26   there[’s] something there, a mental conception.”
27           When Plaintiff is being touched by the illusory image, he feels a sense of touch, such as
28   when officers are flicking his penis, or poking him with something, or making his feet cold

                                                        9
         Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 10 of 13



 1   while he is lying in bed.
 2          If Plaintiff files an appeal bringing this issue to higher ranking prison officials’
 3   attention, all they would do is smoke screen it with a mental health issue, stating that something
 4   is wrong with Plaintiff mentally.
 5          Plaintiff has written to outside agencies regarding the “No Touch-Torture,” a
 6   surveillance camera being altered, and his meals being tampered with, but Plaintiff has heard
 7   nothing back. This is why Plaintiff knows his mail is being discarded, so that the officers’
 8   misconduct will never be revealed.
 9                  B. Legal Standards
10          A federal district court may issue emergency injunctive relief only if it has personal
11   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,
12   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a
13   party officially, and is required to take action in that capacity, only upon service of summons or
14   other authority-asserting measure stating the time within which the party served must appear to
15   defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,
16   Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d
17   719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979)
18   (injunctive relief must be “narrowly tailored to give only the relief to which plaintiffs are
19   entitled”). Under Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the
20   parties to the action,” their “officers, agents, servants, employees, and attorneys,” and “other
21   persons who are in active concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a
22   plaintiff seeks injunctive relief based on claims not pled in the complaint, the court does not
23   have the authority to issue an injunction.” Pac. Radiation Oncology, LLC v. Queen’s Med.
24   Ctr., 810 F.3d 631, 633 (9th Cir. 2015).
25          Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the
26   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is
27   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,
28   and is the least intrusive means necessary to correct the violation of the Federal Right.”

                                                     10
         Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 11 of 13



 1           On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is
 2   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
 3   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
 4   public interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural
 5   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that
 6   irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.”
 7   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
 8                   C. Analysis
 9           The Court will recommend that Plaintiff’s motion be denied, without prejudice.
10           When an inmate seeks injunctive relief concerning the prison where he is incarcerated,
11   his claims for such relief will generally become moot when he is transferred to another facility.
12   Taylor v. Hubbard, No. 1:10-CV-00404-LJO, 2013 WL 1222027, at *2 (E.D. Cal. Mar. 25,
13   2013), report and recommendation adopted, No. 1:10-CV-00404-LJO, 2013 WL 2102688 (E.D.
14   Cal. May 14, 2013); Rhodes v. Robinson, 408 F.3d 559, 566, n. 8 (9th Cir. 2005); Dilley v.
15   Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.
16   1991). See also Canatella v. State of California, 304 F.3d 843, 852 (9th Cir. 2002) (“In the
17   particular context of injunctive and declaratory relief, a plaintiff must show that he has suffered
18   or is threatened with a concrete and particularized legal harm, coupled with a sufficient
19   likelihood that he will again be wronged in a similar way.”) (citations and internal quotation
20   marks omitted).
21           There is no indication in Plaintiff’s motion that he is likely to be transferred back to
22   California Institution for Men. Thus, to the extent Plaintiff is seeking an injunction against the
23   defendants at California Institution for Men and California Rehabilitation Center, Plaintiff’s
24   motion is moot because he has been transferred to SATF.
25           To the extent Plaintiff is seeking an injunction against individuals at SATF, Plaintiff’s
26   motion appears to be unrelated to the cognizable claim in this case. The Court is
27   recommending that this case proceed only against defendant Rios on a claim for excessive
28   force in violation of the Eighth Amendment. There are no allegations that defendant Rios

                                                       11
         Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 12 of 13



 1   engaged in “No Touch-Torture,” altered a surveillance camera, or tampered with Plaintiff’s
 2   meal(s), and the Court is not recommending that the case proceed on any such claims. “When
 3   a plaintiff seeks injunctive relief based on claims not pled in the complaint, the court does not
 4   have the authority to issue an injunction.” Pac. Radiation Oncology, LLC, 810 F.3d at 633. As
 5   the Court does not have authority to issue the requested injunction in this action, Plaintiff’s
 6   motion should be denied, without prejudice.
 7          V.      RECOMMENDATIONS
 8          Based on the foregoing, it is HEREBY RECOMMENDED that:
 9          1. This case proceed on Plaintiff’s claim against defendant Rios for excessive force in
10               violation of the Eighth Amendment, and that all other claims against defendant Rios
11               be dismissed;
12          2. The remainder of Plaintiff’s claims, which arose from incidents occurring at
13               California Institution for Men, be severed from Plaintiff’s claims against defendant
14               Rios and transferred to the United States District Court for the Central District of
15               California;
16          3. If these findings and recommendations adopted, the Clerk of Court be directed to
17               transmit a copy of Plaintiff’s complaint (ECF No. 1), Plaintiff’s motion to proceed
18               in forma pauperis (ECF No. 5), Plaintiff’s trust account statement (ECF No. 10),
19               these findings and recommendations, and the order adopting these findings and
20               recommendations to the United States District Court for the Central District of
21               California; and
22          4. Plaintiff’s motion for a preliminary injunction and a temporary restraining order be
23               denied, without prejudice.
24          These findings and recommendations will be submitted to the United States district
25   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
26   twenty-one (21) days after being served with these findings and recommendations, Plaintiff
27   may file written objections with the Court. The document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

                                                     12
         Case 1:20-cv-00908-NONE-EPG Document 13 Filed 07/07/20 Page 13 of 13



 1   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 2   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 3   (9th Cir. 1991)).
 4          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 5   judge to this case.
 6
     IT IS SO ORDERED.
 7
 8
        Dated:     July 6, 2020                               /s/
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   13
